DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed on 1-6-20 has been entered.  Claims 1-61 have been canceled.  Claims 62-75 have been added.  Claims 62-75 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-21-19, 10-15-20 and 3-12-21 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the 

Claim(s) 62-63, 66-67 and 71-73 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Zhang et al., February 25, 2014 (US Patent No. 8,658,424, effective filing date, 12-20-07).
Claims 62-63 and 66-67 are directed to a population of cells derived from induced pluripotent stem cells (iPSCs) obtained from peripheral cells or skin cells, wherein greater than 30% of said population comprises human oligodendrocyte progenitor cells expressing oligodendrocyte transcription factor 2 (OLIG2) and CD140a/PDGFRalpha.  Claim 63 specifies the oligodendrocyte progenitor cells further express SOX10, CD9 or a combination thereof.  Claim 66 specifies at least 90% of the population comprises oligodendrocyte progenitor cells.  Claim 67 specifies at least 95% of the population comprises oligodendrocyte progenitor cells.  
Claims 71-73 are directed to a population of cells derived from a preparation of human pluripotent stem cells, wherein at least 95% od said population comprises human oligodendrocyte progenitor cells expressing OLIG2 and CD140a/PDGFRalpha.  Claim 72 specifies the preparation of human pluripotent stem cells is an immortalized human embryonic stem cell line.  Claim 73 specifies the oligodendrocyte progenitor cells of the population further express SOX10, CD9 or a combination thereof.
	Zhang teaches an enriched population of human Oligo2+/Nkx2+/Sox10+/PDGFRalpha+ oligodendroglial precursor cells, wherein the population is at least 80% pure, is derived from isolated human pluripotent cells, and is enriched for human Oligo2+/Nkx2+/Sox10+/ PDGFRalpha+ oligodendroglial precursor cells capable of differentiating into myelinogenic oligodendrocytes relative to a naturally occurring population of oligodendroglial precursor cells (e.g. claim 6) (For claims 62-63, 71 and 73).  The population is at least 90% pure or at least 95% .

Claim(s) 62-63 and 68-70 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pouya et al., 2011 (PLoS One, Vol. 6, No. 11, e27925, p. 1-10, IDS).
Claims 62-63 and 68-70 are directed to a population of cells derived from induced pluripotent stem cells (iPSCs) obtained from peripheral cells or skin cells, wherein greater than 30% of said population comprises human oligodendrocyte progenitor cells expressing oligodendrocyte transcription factor 2 (OLIG2) and CD140a/PDGFRalpha.  Claim 63 specifies the oligodendrocyte progenitor cells further express SOX10, CD9 or a combination thereof.  Claim 68 specifies the population has an in vivo myelination efficiency greater than the in vivo myelination efficiency of a preparation of A2B5+/PSA-NCAM- sorted fetal human tissue derived oligodendrocyte progenitor cells.  Claim 69 specifies said population is capable of achieving an in vivo myelination density upon engraftment greater than that of A2B5+/PSA-NCAM- oligodendrocyte progenitor cells.  Claim 70 specifies said population is capable upon engraftment of achieving improved survival in a myelination deficient mammal compared to that of A2B5+/PSA-NCAM- oligodendrocyte progenitor cells.  
Pouya generated a cell population of oligodendrocyte progenitors from hiPSCs by using embryoid body formation in a defined medium supplemented with a combination of factors.  Stage-specific markers, olig2, Sox10, Ng2, PDGFRalpha, O4, A2B5, GalC and MBP were st paragraph).  Contamination with other neural lineage types was low, a few of the cells were positive for GFAP and MAP2 (e.g. p. 5, right column, 3rd full paragraph).  Figure 1 shows the differentiation procedure of hiPSCs into stage 3 oligodendrocyte progenitor cells, which takes about 42 days of plating and replating of the cells in cell culture.  Pouya teaches continuously culturing adherent hiPSC-derived oligodendrocyte progenitors (OPs) by trypsinization during several passages using a method similar to the one described for expandable hESC-derived OPs.  Figure 3C shows hESC-derived or hiPSC-derived oligodendrocyte progenitor cells (stage 3 and stage 4) have at least 80% of the cells express Olig2, PDGFRa and Sox10 (See Figure 3C, p. 4) (For claims 62-63).  Pouya demonstrated a population of pure hiPSC-derived OPs was generated as well as a population of pure hESC-derived OPs (e.g. p. 5, right column, 3rd full paragraph).  The higher in vivo myelination efficiency, greater myelination density and improved survival of myelination deficient mammal by the claimed CD140a/PDGFRalpha+ and OLIG2+ OPCs as compared to the A2B5+/PSA-NCAM- sorted fetal human tissue derived OPCs would be inherent to the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 62, 65, 71 and 75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al., February 25, 2014 (US Patent No. 8,658,424, effective filing date, 12-20-07).
Claims 62 and 65 are directed to a population of cells derived from induced pluripotent stem cells (iPSCs) obtained from peripheral cells or skin cells, wherein greater than 30% of said population comprises human oligodendrocyte progenitor cells expressing oligodendrocyte transcription factor 2 (OLIG2) and CD140a/PDGFRalpha.  Claim 65 specifies said population of cells contain less than 1% residual pluripotent cells.
Claims 71 and 75 are directed to a population of cells derived from a preparation of human pluripotent stem cells, wherein at least 95% od said population comprises human oligodendrocyte progenitor cells expressing OLIG2 and CD140a/PDGFRalpha.  Claim 75 specifies said population of cells contain less than 1% residual pluripotent cells.
Zhang teaches an enriched population of human Oligo2+/Nkx2+/Sox10+/PDGFRalpha+ oligodendroglial precursor cells, wherein the population is at least 80% pure, is derived from isolated human pluripotent cells, and is enriched for human Oligo2+/Nkx2+/Sox10+/ PDGFRalpha+ oligodendroglial precursor cells capable of differentiating into myelinogenic oligodendrocytes relative to a naturally occurring population of oligodendroglial precursor cells (e.g. claim 6) (For claims 62-63, 71 and 73).  The population is at least 90% pure or at least 95% pure (e.g. claims 9-10) (For claims 66-67 and 71).  The pluripotent cells include hESCs and iPS cells (column 5, lines 60-67).  The hESCs were derived from a 5.5 day-old human embryo (See Thomas J, et al., “Embryonic stem cell lines derived from human blastocysts” Science 282:1145-
Zhang does not specifically teach the population of cells contain less than 1% residual pluripotent cells.
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to prepare the population of human oligodendrocyte progenitor cells with less than 1% residual pluripotent cells because Zhang teaches an enriched population of human Oligo2+/Nkx2+/Sox10+/PDGFRalpha+ oligodendroglial precursor cells, wherein the population is at least 80% pure, derived from isolated human pluripotent cells, and the population is at least 90% pure or at least 95% pure.  When a population of cells is at least 95% pure, it encompasses 99.1%-100% pure, which would have less than 1% residual pluripotent cells.  It would be obvious for one of ordinary skill in the art at the time of the invention to try to prepare a population of cells as pure as possible, including 99.1% pure to 100% pure, which would contain less than 1% residual pluripotent cells in view of teachings of Zhang with reasonable expectation of success.
One having ordinary skill in the art at the time of the invention would have been motivated to do so in order to prepare an enriched population of human Oligo2+/Nkx2+/Sox10+/PDGFRalpha+ oligodendroglial precursor cells, wherein the population is at least 95% pure, derived from isolated human pluripotent cells as taught by Zhang with reasonable expectation of success.

s 62, 64-67 and 71-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pouya et al., 2011 (PLoS One, Vol. 6, No. 11, e27925, p. 1-10, IDS) in view of Goldman et al., 2011 (US 20110059055 A1, IDS).
Claims 62 and 64-67 are directed to a population of cells derived from induced pluripotent stem cells (iPSCs) obtained from peripheral cells or skin cells, wherein greater than 30% of said population comprises human oligodendrocyte progenitor cells expressing oligodendrocyte transcription factor 2 (OLIG2) and CD140a/PDGFRalpha.  Claim 64 specifies the population of cells does not contain MAP2 antibody defined neurons.  Claim 65 specifies said population contains less than 1% residual pluripotent cells.  Claim 66 specifies at least 90% of the population comprises oligodendrocyte progenitor cells.  Claim 67 specifies at least 95% of the population comprises oligodendrocyte progenitor cells.  
Claims 71-75 are directed to a population of cells derived from a preparation of human pluripotent stem cells, wherein at least 95% od said population comprises human oligodendrocyte progenitor cells expressing OLIG2 and CD140a/PDGFRalpha.  Claim 72 specifies the preparation of human pluripotent stem cells is an immortalized human embryonic stem cell line.  Claim 73 specifies the oligodendrocyte progenitor cells of the population further express SOX10, CD9 or a combination thereof.  Claim 74 specifies the population of cells does not contain MAP2 antibody defined neurons.  Claim 75 specifies said population contains less than 1% residual pluripotent cells.
Pouya generated a cell population of oligodendrocyte progenitors from hiPSCs by using embryoid body formation in a defined medium supplemented with a combination of factors.  Stage-specific markers, olig2, Sox10, Ng2, PDGFRalpha, O4, A2B5, GalC and MBP were expressed on the oligodendrocyte progenitors following the differentiation procedure and st paragraph).  Contamination with other neural lineage types was low, a few of the cells were positive for GFAP and MAP2 (e.g. p. 5, right column, 3rd full paragraph).  Figure 1 shows the differentiation procedure of hiPSCs into stage 3 oligodendrocyte progenitor cells, which takes about 42 days of plating and replating of the cells in cell culture.  Pouya teaches continuously culturing adherent hiPSC-derived oligodendrocyte progenitors (OPs) by trypsinization during several passages using a method similar to the one described for expandable hESC-derived OPs.  Figure 3C shows hESC-derived or hiPSC-derived oligodendrocyte progenitor cells (stage 3 and stage 4) have at least 80% of the cells express Olig2, PDGFRa and Sox10 (See Figure 3C, p. 4) (For claims 62-63).  Pouya demonstrated a population of pure hiPSC-derived OPs was generated as well as a population of pure hESC-derived OPs (e.g. p. 5, right column, 3rd full paragraph).  The higher in vivo myelination efficiency, greater myelination density and improved survival of myelination deficient mammal by the claimed CD140a/PDGFRalpha+ and OLIG2+ OPCs as compared to the A2B5+/PSA-NCAM- sorted fetal human tissue derived OPCs would be inherent to the CD140a/PDGFRalpha+ and OLIG2+ OPCs disclosed by Pouya because both the OPCs (OPCs nd paragraph).  The Royan H6 hESC line is an immortalized human embryonic stem cell line (For claim 72).
Pouya does not specifically teach at least 90% or at least 95% of the human cells in the preparation are CD140a/PDGFRalpha+ cells, or the preparation of cells do not contain MAP2 expressing neurons or the preparation contains less than 1% residual pluripotent cells.
Goldman teaches preparation of a substantially pure population of oligodendrocyte-biased glial progenitor cells positive for a PDGFalphaR marker and/or a CD9 marker (e.g. [0006]).  The population comprises at least 80%, 90%, 95%, 96%, 97%, 98%, 99%, or 100% oligodendrocyte-biased glial progenitor cells.  The oligodendrocyte-biased glial progenitor cells are optionally positive for a CD9 marker or a PDGFalphaR marker or both markers (e.g. [0022]).  PDGFalphaR positive cells can be identified by CD140a and a population of PDGFalphaR positive cells can be enriched using CD140a.  Such cells can be referred to as PDGFalphaR+/CD140a+ (e.g. [0024]).
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to produce at least 90% or at least 95% of the human cells in the preparation that 
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to prepare the claimed OPC cells that do not contain MAP2 expressing neurons because Pouya teaches generating a cell population of oligodendrocyte progenitors expressing CD140a/PDGFRalpha and OLIG2 from hiPSCs by using embryoid body formation in a defined medium supplemented with a combination of factors and MAP2 is only expressed at 5.26% of OP cells, which are considered contamination of other neural lineage cells.  It would be obvious 
One having ordinary skill in the art at the time of the invention would have been motivated to do so in order to generate a cell population of oligodendrocyte progenitors expressing CD140a/PDGFRalpha and OLIG2 from hiPSCs by using embryoid body formation in a defined medium supplemented with a combination of factors as taught by Pouya with reasonable expectation of success.

Conclusion
	No claim is allowed.	


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632